*345In an action to foreclose a mortgage on real property, the defendant Peter G. McKiernan appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered January 6, 2004, which denied his motion to vacate the foreclosure sale.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to vacate the foreclosure sale. The appellant failed to establish that “a substantial right of a party was prejudiced” by the trivial irregularities in the notice of sale (RPAPL 231 [6]; see Citibank v Glen Cove Servicing Corp., 265 AD2d 520 [1999]; Marine Midland Bank v Trennes, 250 AD2d 653 [1998]; Amresco New England II v Denino, 283 AD2d 599 [2001]).
The appellant’s remaining contention does not warrant reversal. Smith, J.P, Luciano, Rivera and Lifson, JJ., concur.